internal_revenue_service number release date index no department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc ita -- plr-145864-02 date date taxpayer cla sec_1 cla sec_2 category a category b category c category d subsector xx state a bank a bank b city c local account the qi qi administrator mx dd wx ee ff dear this responds to your letter dated date requesting rulings on the proper federal_income_tax treatment of certain exchanges of personal_property under taxpayer’s like-kind_exchange program lke program plr-145864-02 applicable facts background information taxpayer is a state a corporation whose businesses include the buying selling and leasing of mx taxpayer purchases leases and the related leased mx from dd with whom it has dd agreements in place ee it derives income from receiving and processing lease payments as a lessor and providing other services incidental to the mx leasing business taxpayer also realizes gain from dispositions of leased mx as the leases terminate a lease terminates when for example the lease_term expires the leased mx is damaged beyond repair the lessee defaults on the lease and the leased mx is repossessed or the lessee purchases the leased mx prior to the expiration of the lease_term methods of disposition of leased mx include scope of taxpayer’s lke program taxpayer plans to implement its lke program under sec_1031 of the internal_revenue_code and the income_tax regulations thereunder with respect to many of its dispositions and acquisitions of leased mx the lke program will involve most of the leased mx acquired and disposed of by taxpayer’s subsidiaries leased mx for which most or all of the disposition proceeds are insurance proceeds will be excluded from the lke program leased mx will be designated automatically for inclusion in the lke program according to a predetermined set of lke program parameters taxpayer will be allowed to change these parameters from time to time but only on a prospective basis the initial parameters will be set forth in writing and may include basic criteria such as make and model as well as other criteria designed to fit within taxpayer’s financing arrangements and other circumstances leased mx meeting the lke program parameters that are disposed of pursuant to the lke program constitute relinquished_property rq leased mx meeting the lke program parameters that are acquired pursuant to the lke program constitute replacement_property rp the qualified_intermediary taxpayer and its subsidiaries holding title to leased mx will enter into a master the leases and titles to the leased mx are held by subsidiary entities of taxpayer plr-145864-02 exchange_agreement with a party intended to qualify and function as a qualified_intermediary within the meaning of sec_1_1031_k_-1 of the regulations the qi the qi will function as an intermediary to facilitate exchanges of the leased mx designated for inclusion in the lke program in the master exchange_agreement taxpayer will assign to the qi taxpayer’s rights but not its obligations under the contracts entered into by taxpayer with respect to the disposition of rq and qi will use proceeds from the disposition of rq to pay the purchase_price with respect to leased mx purchased from ee pursuant to the lke program the master exchange_agreement is intended to qualify as a written exchange_agreement described in sec_1_1031_k_-1 the qi will be a newly formed wholly owned subsidiary of an entity the qi administrator that taxpayer selects to oversee the qi functions associated with the lke program qi will be a limited_liability_company that will not elect to be treated as an association or corporation the qi administrator will be a wholly owned subsidiary of a bank within the meaning of sec_581 the principal activity of both the qi and the qi administrator will be rendering services to facilitate exchanges of property intended to qualify for nonrecognition of gain under sec_1031 the qi administrator also will be a party to the master exchange_agreement in the two years preceding the inception of the lke program neither the qi nor the qi administrator has acted as taxpayer’s employee attorney accountant real_estate agent or broker or investment banker or broker in fact neither the qi nor the qi administrator has performed any services in the past two years for taxpayer further while acting as taxpayer’s qualified_intermediary neither the qi nor the qi administrator will perform any services for taxpayer other than permitted non- disqualifying services described in sec_1_1031_k_-1 and ii none of the affiliates of either the qi or the qi administrator has in the past two years performed services for taxpayer further none of the affiliates of either the qi or the qi administrator will perform any services for taxpayer or its affiliates while qi is acting as taxpayer’s qualified_intermediary other than those permitted under sec_1 k - k and investment banking or brokerage services permitted under sec_1 k - k ii taxpayer will structure its lke program to meet the requirements of the qualified_intermediary safe_harbor under sec_1_1031_k_-1 including the assignment and notice requirements assignment and notification procedures for rq pursuant to the master exchange_agreement taxpayer will make a blanket assignment to the qi of taxpayer’s rights but not its obligations under contracts entered into by taxpayer with respect to the disposition of rq under the master exchange_agreement such assignment will become effective automatically with respect to any rq plr-145864-02 immediately prior to the disposition of such rq the assignment will apply to rights with respect to the portfolio of leased mx held by taxpayer’s subsidiaries on the date of execution of the master exchange_agreement as well as to leased mx acquired by taxpayer in the future taxpayer will provide the qi a list of rq to be sold under sales contracts assigned to the qi before the inception of the lke program taxpayer will send to all ee a bulletin outlining the lke program the dd bulletin the dd bulletin will include a notice to the effect that taxpayer has assigned to the qi all of its rights but not its obligations under contracts entered into by taxpayer with respect to the disposition of rq the dd bulletin will further provide a payment procedure for all acquisitions and dispositions dd will be directed to make all checks payable to the qi and to direct all wire transfers and ach payments to the local account which will be a joint qi taxpayer account new ee will receive notification via in the case of leased mx disposed of by taxpayer will also provide blanket notification to purchasers by adding notification language to similarly in the case of leased mx disposed of through the taxpayer will provide blanket notification to purchasers by adding notification language to the the notifications contained in will be substantially to the effect that taxpayer has assigned to qi all of taxpayer’s rights but not its obligations arising under contracts entered into by taxpayer with respect to the disposition of rq in most cases taxpayer will also provide purchasers of rq with transaction-specific notice of its assignment to the qi of taxpayer’s rights but not its obligations under contracts entered into by taxpayer in respect to the disposition of rq each such notification will in effect be as follows you are hereby notified that all of taxpayer’s rights but not its obligations under the contract entered into by taxpayer with respect to the disposition of the within-named mx have been assigned to the qi acting as qualified_intermediary pursuant to the master exchange_agreement the manner in which such notice is delivered to a purchaser of rq in or other ach is the federal reserve automated clearinghouse system the local account is a city c local depository maintained by bank a plr-145864-02 forms of disposition will depend on the disposition method for mx sold taxpayer will in situations arising from from taxpayer for specific mx notification language will be included taxpayer will provide with transaction specific notice at the inception of the lke program by adding notification language to prior to the inception of the program notification will be sent to under leases arising after the inception of the lke program via taxpayer will also provide transaction-specific notice to who acquire leased mx pursuant to before the purchase taxpayer will also provide transaction-specific notice to dd purchasers by adding the notice language to in other instances where appropriate to notice language will be added to to purchasers assignment and notification procedures for rp as with rq taxpayer will make a blanket assignment to the qi in the master exchange_agreement of taxpayer’s rights but not its obligations under contracts entered into by taxpayer with respect to the acquisition from ee of rp under the master exchange_agreement the assignment will become effective automatically for any rp prior to the acquisition of such rp taxpayer will provide the qi a list of rp to be acquired under purchase agreements assigned to the qi taxpayer will also provide blanket notification to all ee before the inception of the lke program by including in the dd bulletin additional language to the effect that taxpayer has assigned to the qi all of taxpayer’s rights but not its obligations under the contracts entered into by taxpayer with respect to its acquisition of rp new ee will receive notification by means of language included in in addition to the blanket notification taxpayer will also notify ee from whom it acquires rp on a transaction-specific basis by means of notification language added to the for each leased mx purchased the notice language will be to the following effect you are hereby notified that all of the rights of taxpayer but not its plr-145864-02 obligations under the contract entered into by taxpayer with respect to its acquisition of the within referenced mx if and at such time as such a contract arises have been assigned to qi acting as qualified_intermediary pursuant to the master exchange_agreement lke program cash_flow and bank account structure the master exchange_agreement sets forth the bank account structure to be maintained by the qi and taxpayer with respect to the lke program taxpayer already maintains the local account at bank a and the outflow accounts at bank b in connection with the lke program taxpayer will establish a new joint qi taxpayer account at a third entity which is an affiliate of the qi administrator or joint concentration account the joint concentration account and the local account will constitute the inflow accounts taxpayer and the qi will enter into a separate agreement with each of the three different financial institutions bank a bank b and qi administrator which is a bank subsidiary with respect to each of the inflow accounts and the outflow accounts collectively the joint accounts governing all funds received in respect of any leases or leased mx and with respect to funds held for the purchase of newly originated leases and related leased mx under the lke program all purchasers will be instructed to make checks payable to the qi and to direct ach or wire transfer payments to the joint local account with respect to disbursements under the lke program the purchase_price for a lease and the related leased mx will be paid from the outflow accounts if such mx constitutes rp the purchase_price will be paid from amounts held for the benefit of the qi qi funds all other_payments from the outflow accounts will be paid from amounts held for the benefit of taxpayer taxpayer funds as funds are received in the joint accounts they will be identified as qi funds taxpayer funds or unidentified funds unidentified funds will be redesignated as qi funds or taxpayer funds as they are identified under each joint account agreement all funds representing disposition proceeds of rq consisting of disposition proceeds less costs of sale and related expenses and any other_amounts designated as funds held for the benefit of the qi pursuant to the master exchange_agreement including taxpayer funds that are redesignated as qi funds and investment earnings on funds on deposit in the joint accounts shall be held for the benefit of the qi all other funds other than unidentified funds will be held for the benefit of taxpayer under the terms of the master exchange_agreement and the joint account agreements qi funds may be applied only to purchase rp qi funds may not be used to purchase any other_property or for any other purpose except where qi funds are redesignated as plr-145864-02 taxpayer funds pursuant to a ff the ff is used to monitor the transfer of collections and obtain taxpayer’s and the qi’s authorization for disbursement funding the report specifies how much is needed to fund purchases of rp the amount of additional funds if any needed from taxpayer for purchases of rp and the amount of funds needed from taxpayer for non-lke disbursements the report also states the total receipts received into the joint concentration account the amount of qi funds the amount of unidentified funds the amount of taxpayer funds and the amount of non-like-kind exchange proceeds in the joint concentration account that are to be transferred to the ach loan account or to a taxpayer account representatives of both the qi and taxpayer must authorize transfers before they occur as provided in the master exchange_agreement no funds can move out of the outflow accounts without the qi’s authorization funds in the joint local account will be into the joint concentration account under the master exchange_agreement and each joint account agreement funds may be moved out of the joint concentration account to an outflow account an account controlled by taxpayer or to a collection account or other account relating to a taxpayer financing_arrangement only with the joint approval of the qi and taxpayer to obtain approval taxpayer will send to the qi a ff each day taxpayer will provide its authorization by having a taxpayer_representative sign the report the qi will review the report and provide authorization by having a qi representative sign the report and provide it to the bank thereby allowing funds to move all funds held in the joint accounts at the end of each day will be invested in accordance with taxpayer’s instructions any income earned on these funds will be reported by taxpayer for tax purposes the earnings on all funds will be designated as qi funds held for the benefit of the qi and like lke disposition proceeds may be used solely to acquire rp in the future all funds constituting lke disposition proceeds will be held for the benefit of the qi taxpayer will act as the servicer under the lke program to open envelopes and process and deposit checks into the joint local account taxpayer begins the process of sorting and identifying lke disposition proceeds and non-lke disposition proceeds as payments are posted to taxpayer’s information system disbursements for the acquisition of all leases and the related leased mx without regard to whether the leased mx are rp and for acquisition of will be made through the outflow accounts thus the outflow accounts will continue to serve as a cash clearinghouse for all such disbursements by taxpayer enabling taxpayer to issue a single payment to an ee for all of taxpayer’s acquisitions from that ee to the extent the amount of qi funds in the joint accounts is insufficient to fund the acquisition of rp taxpayer will make up any shortfall plr-145864-02 certain transactions involving rq and or rp require adjustments to the amounts in the qi funds and taxpayer funds held in the joint accounts each of these transactions and the necessary adjustments are discussed below in further detail a application of lease security deposit to purchases under the agreements pursuant to which taxpayer acts as servicer for the taxpayer holds lessee security deposits to be applied upon lessee default or termination of the lease if a lessee decides to purchase a leased mx at or prior to the expiration of the lease_term the lessee can instruct taxpayer to apply all or part of the remaining security deposit after application against lease termination charges against the purchase_price of the leased mx this is possible for in the case of a leased mx constituting rq the lease security deposit applied by taxpayer against the purchase_price constitutes a part of the lke disposition proceeds for such rq as a result taxpayer and the qi will be required under the master exchange_agreement and the joint account agreement to notify the bank of such adjustment in the ff the amount of taxpayer funds in the joint accounts will be reduced and the amount of qi funds in the joint accounts will be increased by the amount of the lease security deposit so applied b application of lease security deposit to taxpayer purchase from dd in the case of a newly originated leased mx an ee may receive a security deposit from the lessee when taxpayer purchases a leased mx from an ee taxpayer funds the purchase net of the security deposit and assumes the obligation to repay the security deposit upon the termination of the lease where the security deposit received by the ee is applied against the purchase_price of a leased mx that constitutes rp the security deposit is part of the purchase_price obligation the qi owes the ee in order for the qi to expend the full amount of the purchase_price for rp under the master exchange_agreement qi funds in an equal amount to the security deposit will be redesignated as taxpayer funds by means of the ff c transactions in the normal course of its business taxpayer provides financing to in such transactions taxpayer obtains the purchaser’s note in a separate transaction from the disposition of the leased mx in the case of a leased mx constituting rq either taxpayer will forward to the qi the financed amount representing the lke disposition proceeds or an adjustment will be made in the ff redesignating taxpayer funds in the financed amount as the qi funds plr-145864-02 d taxpayer-financed dd purchases taxpayer also provides financing to dd under its wx financing program under this program dd may finance purchases as well as purchases through other_disposition channels in the case of actual cash transfers are made with respect to the disposition proceeds and amounts financed under the lke program the disposition proceeds will be made payable to the qi while the amounts financed will be separately transferred by taxpayer therefore no adjustments will be necessary when dd finance purchases under taxpayer’s wx financing program where taxpayer finances dd purchases in other_disposition channels ie etc no actual cash transfers occur instead a dd makes a from taxpayer by making a draw under its wx financing_arrangement with taxpayer and taxpayer sets up a receivable with respect to the transaction in the case of a purchase of a leased mx constituting rq either taxpayer will forward to the qi the financed amount representing lke disposition proceeds or an adjustment will be made in the ff redesignating taxpayer funds in the financed amount as the qi funds alternatively in some instances lke disposition proceeds will actually flow from the dd to the joint local account and the amount financed will be separately transferred from taxpayer to the dd this occurs in two separate transactions first the dd pays off the mx by check or ach transfer and second taxpayer separately transfers the financed amount to the dd typically by ach in such a transaction a dd that participates in taxpayer’s wx financing program purchases rq by adding the mx to its wx arrangement e non-lke transaction processing all disbursements and collections relating to leases and the related leased mx including leased mx that are not rq or rp in an lke transaction will flow through the inflow and outflow accounts however pursuant to the master exchange_agreement and each joint account agreement non-lke disbursements will be funded solely from taxpayer funds plr-145864-02 legal agreements governing cash flows the master exchange_agreement and the joint account agreements provide that taxpayer has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held as unidentified funds at any time or as qi funds with respect to any exchange before the occurrence of a circumstance listed in sec_1 k - g matching as part of the lke transaction lke disposition proceeds will flow through the lke account structure and be used to acquire rp information about rq and rp will be analyzed by a computer algorithm to match rq with rp for which it was exchanged according to certain parameters designed primarily to maximize the benefits of the lke program for example rq will be matched only with rp acquired within days of the date rq was transferred to its purchaser and to the extent possible rq will be matched with rp costing at least as much as the rq in the lke transactions that will occur under this system taxpayer proposes to classify exchange property consisting of category a category b and category c as belonging to cla sec_1 and exchange property consisting of category b and category c and category d as belonging to cla sec_2 rq in cla sec_1 will be matched only with rp in cla sec_1 and rq in cla sec_2 will be matched only with rp in cla sec_2 application of law to facts sec_1031 provides that no gain_or_loss is recognized on the exchange of property held for productive use in a trade_or_business or for investment if the property is exchanged solely for property of like_kind that is to be held either for productive use in a trade_or_business or for investment thus for a transaction to qualify as an exchange under sec_1031 the exchanged properties must be of a like_kind and held for productive use in a trade_or_business or for investment ruling_request number taxpayer requests a ruling that properties described as being within category a category b and category c which taxpayer groups into cla sec_1 are of like_kind and properties described as being within category b category c and category d which taxpayer groups into cla sec_2 are of like_kind the requirement that the exchanged properties be of like_kind has reference to the nature or character of the property and not to its grade or quality sec_1 a - b to qualify for like-kind_exchange treatment one kind or class of property may not plr-145864-02 be exchanged for property of a different kind or class depreciable tangible personal properties are of a like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 or within the same product_class as defined in sec_1_1031_a_-2 if a property is classified within any general asset class it may not be classified within a product_class sec_1_1031_a_-2 sec_1_1031_a_-2 describes the various general asset classes the regulations specifically provide that property in category a is within cla sec_1 and property in category d is within cla sec_2 the regulations do not specify category b or category c property as belonging to either cla sec_1 or cla sec_2 see also revproc_87_56 1987_2_cb_674 however sec_1_1031_a_-2 as updated pursuant to sec_1_1031_a_-2 and provides for matching of property belonging to the same product_class as specified under the classification code of the standard industrial classification manual sic manual now currently updated under the north american industry classification system naics manual to the extent that each exchange consists of one or more rq and one or more rp in the same general asset class or the same product_class these exchanges fit within the general asset class or the product_class safe_harbor described above the general asset class and product_class safe harbors in the regulations simplify the determination of whether depreciable tangible_personal_property is of a like_kind under the product_class safe_harbor according to subsector xx of the naics manual property within categories b c and d are all of the same product_class however the general asset class and product_class safe harbors are not the exclusive method for determining if exchange properties are of like-kind for depreciable tangible_personal_property to be considered of like_kind for purposes of sec_1031 the property can be either like_kind or like_class sec_1_1031_a_-2 provides that an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class thus two properties can be in different general asset classes and thus not be of a like_class and yet be of like_kind the like-kind standard has been interpreted more narrowly in the case of exchanges of personal_property as compared to exchanges of real_property see 680_f2d_85 9th cir tax_court did not err in refusing to apply the lenient treatment of real_estate exchanges to an exchange of personal_property involving u s double eagle dollar_figure gold coins and swiss francs even within the more restrictive parameters of the like-kind standard as applied to personal_property the differences between property in category a category b and category c plr-145864-02 do not rise to the level of a difference in nature or character but are merely a difference in grade or quality therefore properties described as belonging to categories a b and c are of like-kind even if they do not belong to the same general asset class also properties in categories b c and d are of like_kind or like_class because they are within the same product_class ruling_request no taxpayer requests a ruling that its transfer of each rq or group of rq and the corresponding receipt of rp or group of rp in accordance with the master exchange_agreement will be treated as a separate and distinct exchange for purposes of sec_1031 taxpayers are allowed great latitude in structuring transactions under sec_1031 69_tc_905 moreover the regulations governing exchanges of multiple properties require such groupings when taxpayers exchange multiple properties for example sec_1_1031_j_-1 generally provides that the amount of gain recognized in an exchange of multiple properties is computed by first separating the properties transferred and the properties received by the taxpayer in the exchange into exchange groups if an exchanger is complying with all requirements under the code and regulations for exchanging property under sec_1031 any reasonable arrangement of like-kind properties into exchange groups as relinquished or replacement_property for separate transactions consistent with the regulations should be respected in the case of an lke program a taxpayer’s transfer of each rq or group of rq and the taxpayer’s corresponding receipt of each rp or group of rp with which such rq or group of rq has been matched by the taxpayer is treated as a separate and distinct exchange for purposes of sec_1031 the determination of whether a particular exchange qualifies under sec_1031 will be made without regard to any other exchange thus if a particular exchange of rq or group of rq for an rp or group of rp pursuant to an lke program fails to qualify under sec_1031 such failure will not affect the application of sec_1031 to any other exchange pursuant to such lke program therefore taxpayer’s transfer of each rq or group of rq and the corresponding receipt of rp or group of rp in accordance with the master exchange_agreement will be treated as a separate and distinct exchange for purposes of sec_1031 ruling_request no plr-145864-02 taxpayer requests a ruling that each exchange in accordance with the master exchange_agreement of one or more rq for one or more rp will qualify for nonrecognition_of_gain_or_loss provided no money or other non-like-kind property is received by taxpayer if taxpayer does receive money or other non-like-kind property in an exchange gain with respect to rq transferred will be recognized in an amount not in excess of the sum of such money and the fair_market_value of such other non-like- kind property sec_1031 provides that if an exchange would be within the provisions of sec_1031 if it were not for the fact that the property received in the exchange consists not only of property permitted by such section to be received without recognition of gain but also of other_property or money then the gain if any to the recipient shall be recognized but in an amount not in excess of the sum of such money and the fair_market_value of such other_property sec_1_1031_k_-1 generally provides that a transfer of relinquished_property in a deferred_exchange is not within the provisions of sec_1031 if as part of the consideration the taxpayer receives money or other_property however such a transfer if otherwise qualified will be within the provisions of either sec_1031 b or c in addition in the case of a transfer of relinquished_property in a deferred_exchange gain_or_loss may be recognized if the taxpayer actually or constructively receives money or other_property before the taxpayer actually receives like-kind replacement_property if the taxpayer actually or constructively receives money or other_property in the full amount of the consideration for the relinquished_property before the taxpayer actually receives like-kind replacement_property the transaction will constitute a sale and not a deferred_exchange even though the taxpayer may ultimately receive like-kind replacement_property sec_1_1031_k_-1 provides in part that except as provided in sec_1_1031_k_-1 relating to safe harbors for purposes of sec_1031 and sec_1_1031_k_-1 the determination of whether or the extent to which the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made under the general rules concerning actual and constructive receipt and without regard to the taxpayer's method_of_accounting in addition actual or constructive receipt of money or property by an agent of the taxpayer determined without regard to sec_1_1031_k_-1 is actual or constructive receipt by the taxpayer sec_1_1031_k_-1 through g sets forth a variety of safe harbors for use in deferred_exchange situations the use of one or more of these safe harbors in a deferred_exchange will shield a taxpayer from actual or constructive receipt of money or other_property in the present case taxpayer will use the qualified_intermediary safe_harbor as described in sec_1_1031_k_-1 sec_1_1031_k_-1 provides that in plr-145864-02 the case of a taxpayer's transfer of relinquished_property involving a qualified_intermediary the qualified_intermediary is not considered the agent of the taxpayer for purposes of sec_1031 in such a transaction the taxpayer's transfer of relinquished_property and subsequent receipt of like-kind replacement_property is treated as an exchange and the determination of whether the taxpayer is in actual or constructive receipt of money or other_property before the taxpayer actually receives like-kind replacement_property is made as if the qualified_intermediary is not the agent of the taxpayer sec_1_1031_k_-1 states that the qualified_intermediary safe_harbor applies only if the agreement between the taxpayer and the qualified_intermediary expressly limits the taxpayer's rights to receive pledge borrow or otherwise obtain the benefits of money or other_property held by the qualified_intermediary as provided in sec_1 k - g in the present case taxpayer is entering into a master exchange_agreement with an accommodator represented to meet all the prerequisites to be a qualified_intermediary taxpayer further represents that the agreement contains all restrictions necessary to qualify the planned deferred exchanges as tax deferred exchanges under sec_1_1031_k_-1 therefore each exchange in accordance with the master exchange_agreement of one or more rq transferred for one or more rp will qualify for nonrecognition_of_gain_or_loss provided no money or other non-like-kind property is received by taxpayer if taxpayer receives money or other non-like-kind property in an exchange gain with respect to rq transferred will be recognized in an amount not in excess of the sum of such money and the fair_market_value of such other non-like-kind property ruling_request no taxpayer requests a ruling that qi acting in accordance with the master exchange_agreement be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 and be treated as acquiring and transferring each rq and each rp for purposes of sec_1031 sec_1_1031_k_-1 defines the term qualified_intermediary as a person not the taxpayer or a disqualified_person as defined in sec_1_1031_k_-1 who enters into a written_agreement with the taxpayer the exchange_agreement and as required by the exchange_agreement acquires the relinquished_property from the taxpayer transfers the relinquished_property acquires the replacement_property and transfers plr-145864-02 the replacement_property to the taxpayer regardless of whether an intermediary acquires and transfers property under general tax principles an intermediary is treated as acquiring and transferring the relinquished_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with a person other than the taxpayer for the transfer of the relinquished_property to that person and pursuant to that agreement the relinquished_property is transferred to that person see k -1 g iv b an intermediary is treated as acquiring and transferring replacement_property if the intermediary either on its own behalf or as the agent of any party to the transaction enters into an agreement with the owner of the replacement_property for the transfer of that property and pursuant to that agreement the replacement_property is transferred to the taxpayer sec_1_1031_k_-1 for these purposes an intermediary is treated as entering into an agreement if the rights of a party to the agreement are assigned to the intermediary and all parties to that agreement are notified in writing of the assignment on or before the date of the relevant transfer of property see sec_1_1031_k_-1 in the instant case taxpayer has assigned to qi its rights to sell rq in all instances the purchaser receives notice of the assignment prior to the time that the rq is transferred to the purchaser each form of notice informs the purchaser in writing that taxpayer has assigned to qi its rights to sell rq title to rq will be transferred directly from taxpayer to the purchaser of rq pursuant to the agreement between taxpayer and purchaser thus qi will be treated as acquiring and transferring rq see sec_1_1031_k_-1 and v sec_1_1031_k_-1 of the regulations defines the term disqualified_person as a person described in sec_1_1031_k_-1 k or k essentially a disqualified_person is an agent of the taxpayer or a person related to the taxpayer or the agent generally a person who has acted as the taxpayer's employee attorney accountant investment banker or broker or real_estate agent or broker within the year period ending on the date of the transfer of the first of the relinquished properties is treated as an agent of the taxpayer at the time of the transaction however for purposes of this definition performance of the following services are not taken into account -- i services for the taxpayer with respect to exchanges of property intended to qualify for nonrecognition_of_gain_or_loss under sec_1031 and ii routine financial title insurance escrow or trust services for the taxpayer by a financial_institution title insurance_company or escrow company plr-145864-02 in addition taxpayer assigned its right to purchase rp to qi in all instances the seller receives notice prior to the transfer of rp to taxpayer each form of notice informs the seller in writing that taxpayer has assigned to qi its rights to purchase rp rp is transferred directly to taxpayer pursuant to the agreement between seller and taxpayer thus qi will be treated as acquiring and transferring rp see sec_1 k - g iv c and v accordingly qi acting in accordance with the agreement and if otherwise qualified will be treated as a qualified_intermediary as defined in sec_1_1031_k_-1 and will be treated as acquiring and transferring each rq and each rp for purposes of sec_1031 ruling_request no taxpayer requests a ruling that taxpayer will not be in actual or constructive receipt of money or other_property from the disposition of rq transferred in accordance with the master exchange_agreement including any money or other_property held in the joint accounts unless and until such money or other_property is actually transferred directly to taxpayer or to an account solely in the name of taxpayer proceeds from the sale of rq are deposited into a joint bank account belonging to taxpayer and qi the joint accounts similarly taxpayer's agreements provide that amounts collected from are deposited into accounts specified by the qi and taxpayer the joint accounts taxpayer is not in actual or constructive receipt of proceeds of sales of rq that are deposited in the joint accounts and ultimately used to acquire rp the master exchange_agreement and the joint account agreements also provide that no funds can be withdrawn without qi approval these agreements restrict as required by sec_1_1031_k_-1 and g i taxpayer's right to receive pledge borrow or otherwise obtain the benefits of rq proceeds and earnings thereon that are held in the joint accounts until the expiration of the periods described the sec_1_1031_k_-1 generally provides that an agreement limits a taxpayer's rights only if the agreement provides that the taxpayer has no rights to receive pledge borrow or otherwise obtain the benefits of money or other_property before the end of the exchange_period except as provided in sec_1_1031_k_-1 and g iii sec_1_1031_k_-1 provides that the agreement may provide that if the taxpayer has not identified replacement_property by the end of the identification period the taxpayer may have rights to receive pledge borrow or otherwise obtain the benefits of money or other_property at any time after the end of the identification period sec_1_1031_k_-1 provides that the agreement may provide that if the taxpayer has identified replacement_property the taxpayer may have rights to receive plr-145864-02 master exchange_agreement and joint account agreements provide that qi has first priority to those funds in the joint accounts which are the full amount of proceeds from sales of rq to the extent that funds from the sale of rq are insufficient to cover the purchase of rp taxpayer transfers funds to cover the amount of the purchases therefore taxpayer will not be in actual or constructive receipt of money or other_property from the disposition of rq transferred in accordance with the master exchange_agreement including any money or other_property held in the joint accounts unless and until taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of money or other_property in the joint accounts mature as provided in the master exchange_agreement ruling_request no taxpayer requests a ruling that taxpayer’s participation in accordance with the master exchange_agreement in identifying sales proceeds from the disposition of rq and in sorting those proceeds from other funds including processing depositing and other handling of checks representing proceeds from disposition of rq does not result in actual or constructive receipt of money or other_property from the disposition of rq pledge borrow or otherwise obtain the benefits of money or other_property upon or after - a the receipt by the taxpayer of all of the replacement_property to which the taxpayer is entitled under the exchange_agreement or b the occurrence after the end of the identification period of a material and substantial contingency that - relates to the deferred_exchange is provided for in writing and is beyond the control of the taxpayer and of any disqualified_person other than the person obligated to transfer the replacement_property to the taxpayer we here note specifically that constructive receipt of proceeds from rq may occur prior to actual transfer of funds to taxpayer’s possession from the joint account sec_1_451-2 of the regulations provides in part that income although not actually reduced to a taxpayer’s possession is constructively received by the taxpayer in the taxable_year during which it is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions see also sec_1_1031_k_-1 applying the doctrine_of constructive receipt to all taxpayers engaging in like-kind_exchanges under the deferred_exchange regulations sec_1_1031_k_-1 irrespective of the method_of_accounting otherwise employed by the taxpayer plr-145864-02 sec_1_1031_k_-1 provides in part that a taxpayer is in actual receipt at the time the taxpayer actually receives money or property or receives the economic benefit of the money or property it also provides that a taxpayer is not in constructive receipt if the taxpayer’s control_over the money or property is subject_to substantial limitations or restrictions but is in constructive receipt at the time the limitations or restrictions lapse expire or are waived thus a taxpayer is considered to have constructive receipt if the money or property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw on it at any time or when notice of intention to draw upon it is given an important function performed by taxpayers in the leasing business is the day to day processing of leases and other_payments called for under the lease agreements in its capacity as a servicer taxpayer opens envelopes from lessees deposits checks and records payments to lessees’ accounts taxpayer may also process numerous other kinds of payments related to its leasing business eg etc in addition taxpayer may also process payments in connection with other lines of business in which taxpayer is engaged business realities may require that all payments be sent to one or more central locations for processing and sorting in the course of its operations taxpayer will receive for rq these checks which are payable to the qi but delivered to taxpayer are deposited by taxpayer into local account one of the joint accounts of taxpayer and qi after taxpayer performs bookkeeping and recording tasks with respect to payments which constitute lke disposition proceeds taxpayer will have assigned to qi its rights to the disposition proceeds under the contracts for the sale of rq prior to the sale of any rq purchasers will have been notified to make all checks payable to qi taxpayer’s receipt and handling as servicer of checks made payable to another party do not constitute actual or constructive receipt of such checks because taxpayer has no right to negotiate the check or deposit it or any other form of payment into a separate_account of taxpayer see ucc and respectively pertaining to the negotiation and conversion of negotiable instruments therefore taxpayer’s participation in accordance with the master exchange_agreement in identifying sales proceeds from the disposition of rq and in sorting those proceeds from other funds including processing depositing and other handling of checks representing proceeds from disposition of rq does not result in actual or constructive receipt of money or other_property from the disposition of rq ruling_request no plr-145864-02 taxpayer requests a ruling that for the purchases of rq financed by taxpayer either as a separate note a receivable or as part of a dd wx taxpayer’s receipt of the borrower’s note or other evidence_of_indebtedness does not constitute actual or constructive receipt of money or other_property from the disposition of rq in the ordinary course of its business taxpayer provides financing to dd and individuals dd and other purchasers of taxpayer’s leased mx are under no obligation to finance purchases with taxpayer and are free to obtain financing from other financial institutions taxpayer’s provision of financing to and the application of a lessee’s lease security deposit constitute separate and distinct arm’s length transactions from the lessee’s purchase of a mx when taxpayer receives a note evidencing an amount that it is financing taxpayer records the note in a wholly separate transaction from that in which the amount financed is recorded similarly taxpayer’s provision of wx financing to dd is recorded in a wholly separate transaction from the disposition of the leased mx a taxpayer may advance money toward the purchase of property to be acquired by exchange see 65_tc_6 632_f2d_1171 5th cir aff’g t c in an installment_sale situation the term payment generally does not include the receipt of an evidence_of_indebtedness from the person acquiring the property sec_15a_453-1 accordingly if taxpayer’s programs for financing purchases of its rq either on a separate note a receivable or as part of a dd wx are at arm’s length with market rates and terms and if taxpayer promptly transfers funds equal to the loan proceeds to or for the benefit of qi taxpayer’s receipt of the borrower’s note or other evidence_of_indebtedness does not constitute actual or constructive receipt of money or other_property from the disposition of rq ruling_request no taxpayer requests a ruling that for rq purchased by the lessee of rq taxpayer’s application of the lessee’s lease security deposit against the purchase_price of rq does not constitute actual or constructive receipt of money or other_property from the disposition of rq when taxpayer sells a leased mx to a lessee taxpayer will apply all or part of the lessee’s remaining lease security deposit after application against lease termination charges against the lessee’s purchase_price of the leased mx at the direction of the lessee if the lessee does not direct taxpayer to apply the remaining security deposit against the lessee’s purchase_price obligation taxpayer must return the security deposit to the lessee under the terms of the lease if the lessee requests that its security deposit be applied against the purchase_price of a leased mx that constitutes plr-145864-02 rq an amount of taxpayer funds equal to the applied security deposit will be redesignated as qi funds in the ff so that qi receives the full amount of lke disposition proceeds when taxpayer purchases a leased mx from an ee the ee may apply the security deposit received from the lessee against taxpayer’s purchase_price obligation owed to the ee if the ee applies the lessee’s security deposit against the purchase_price of a leased mx that constitutes rp qi funds in an amount equal to the applied security deposit will be redesignated as taxpayer funds in the ff the application of the security deposit against the purchase_price obligation is merely for administrative convenience to the ee by redesignating qi funds as taxpayer funds in an amount equal to the security deposit qi is simply expending the full purchase_price for rp revrul_72_519 1972_2_cb_32 states that in cases involving rental property payments received by a lessor to secure the lessee’s performance of covenants contained in a lease and which are to be refunded at the expiration of the lease are not taxable_income even though the lessor had use of the money according to the revenue_ruling even if the parties may apply the security deposit against the purchase_price of the rented property the deposit will not be treated as a taxable advance_payment if its primary purpose is to protect the lessor’s title and interest and to guarantee faithful performance of the lease agreement under 493_us_203 a taxpayer lessor does not take the lessee’s security deposit into income as long as its control and dominion over the deposit is incomplete and subject_to conditions outside the control of the taxpayer to the extent deposit funds are available to lessee as partial payment of the purchase_price they are funds belonging to the lessee therefore with respect to rq that is purchased by the lessee taxpayer’s application of the lessee’s lease security deposit against the purchase_price of rq does not constitute actual or constructive receipt of money or other_property from the disposition of rq provided that such applications of security deposits occur promptly and are in accordance with either the lessee’s specific instructions or with the terms of the sales agreement between taxpayer and lessee caveats and exceptions except as specifically provided above no opinion is expressed as to the federal_income_tax treatment of the lke program and the transactions described under any other provisions of the internal_revenue_code and the income_tax regulations that may be applicable or under any other general principles of federal_income_tax law neither is any opinion expressed as to the tax treatment of any conditions existing at the time of nor effects resulting from the transactions that are not specifically covered by the above ruling finally no opinion is expressed regarding whether the accommodators used in plr-145864-02 the lke program or the transactions described are disqualified persons as defined in sec_1_1031_k_-1 because such determinations are factual this ruling assumes that the qi and the qi administrator are eligible under the regulations to serve as qualified intermediaries this ruling is directed only to the taxpayer s who requested it sec_6110 of the code provides that it may not be cited as precedent pursuant to a power_of_attorney submitted by taxpayer a copy of this letter will be sent to taxpayer’s authorized representatives sincerely yours robert a berkovsky branch chief office of associate chief_counsel income_tax accounting cc
